Citation Nr: 0844124	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service connected 
degenerative joint disease, lumbar spine, currently evaluated 
at 40 percent disabling.

2.  Entitlement to service connection for bilateral hip 
condition, to include as secondary to service connected 
degenerative joint disease, lumbar spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1943 to September 
1944.

These claims come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The issue of entitlement to an increased rating for service 
connected degenerative joint disease, lumbar spine is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran is not currently diagnosed with a hip condition.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip 
condition, to include as secondary to a service connected 
lumbar spine condition, have not been met.  38 U.S.C.A. 
§ 1110, 5107; 38 C.F.R. § 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  A May 2007 letter provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his secondary service connection claim, as well 
as the distribution in duties for obtaining such evidence.  
That letter and a March 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last readjudicated in September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, VA treatment records, VA 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence and 
responding to notices.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during 
service either has not been established or might reasonably 
be questioned. 38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  Further, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  38 
C.F.R. § 3.310(a) (2008); see Allen v. Brown, 7 Vet. App. 439 
(1995).  

In January 2006 the veteran filed a service connection claim 
for "hips."  He later described the pain in his legs as 
starting in his lower back and going "through his groin and 
down [his] legs."  

Service treatment records reveal no complaints, treatment, or 
diagnosis of any hip condition.

In March 2007 the veteran was afforded a VA examination.  The 
veteran indicated to the examiner that it was not the 
bilateral hips he requested, but rather his back.  The 
examiner noted that the veteran had no bilateral hip 
complaints.

Though it is unclear if the veteran was indeed trying to go 
forward with a claim for a bilateral hip condition, or if he 
was attempting to point out he had radiculopathy, there is no 
medical evidence providing a diagnosis or treatment of a hip 
condition.  To the extent that he suffers from radiculopathy 
from his back to his legs, such matter is being addressed in 
the Remand portion of this decision.  

With regard to a bilateral hip condition, however, in the 
absence of proof of present disability there can be no valid 
claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 
1131 requires existence of present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  As the record reveals no diagnosed 
bilateral hip disorder, the veteran's claim for service 
connection for a bilateral hip disability is denied. 

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a bilateral hip 
condition is denied. 


REMAND

With regard to the veteran's claim for an increased 
evaluation service connected degenerative joint disease of 
lumbar spine, the Board finds that additional development is 
necessary.  

Review of the record reveals the veteran with neurological 
symptoms of pain and weakness in the lower extremities.  The 
physician's assistant who conducted the VA examination in May 
2008 noted that "bilateral lower extremity weakness and 
sensory deprivation are commonly associated with lumbar spine 
[degenerative joint disease] and there is no other obvious 
cause for it.  Therefore it is most likely being caused by 
the service connected disability of lumbar spine 
[degenerative joint disease]."  However, the other evidence 
of record, including examination by physicians, reveal that 
the veteran suffers from diabetic peripheral neuropathy and 
peripheral vascular disease which result in lower extremity 
neurological symptoms.

Thus, the Board finds that a VA neurological examination is 
necessary to determine whether the veteran's lower extremity 
neurological symptoms are the result of his service connected 
lumbar spine degenerative joint disease or other nonservice 
connected disorders. 

Accordingly, this issue is REMANDED for action as follows:

1.  The veteran should be afforded a VA 
neurology examination by a neurologist to 
determine whether the veteran suffers 
from lumbar spine radiculopathy.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicate tests should be conducted and 
the results reported in detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
any neurological disability of the 
veteran's lower extremities is the result 
of his service connected lumbar spine 
disorder or other nonservice connected 
conditions such as diabetes and 
peripheral vascular disease.  If his 
neurological symptoms are attributable to 
multiple conditions, then the examiner 
should attempt to identify the neurologic 
symptoms attributable to the lumbar 
spine.  If it is not possible to 
disassociate neurological symptoms 
attributable only to his lumbar spine 
condition, the examiner should state 
such. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


